                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    MICHAEL D. CASTRO,                                     CASE NO. C17-0008-JCC
10                            Plaintiff,                     MINUTE ORDER
11            v.

12    TRI MARINE FISH COMPANY, LLC,

13                            Defendant.
14

15           The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court on the parties’ joint status report (Dkt. No. 48). This
18   case was re-assigned to the Court, following the Ninth Circuit Court of Appeals’ opinion
19   reversing and remanding the case for further proceedings. (See Dkt. Nos. 43, 44.) The Court
20   ordered the parties to file a joint status report regarding the issues pending before the Court for
21   resolution. (Dkt. No. 47.) In their joint status report, the parties request a 90-day stay of
22   proceedings to continue settlement negotiations and attend mediation. (Dkt. No. 48.)
23           Finding good cause, the parties’ request is GRANTED. All matters in this case are
24   STAYED until August 31, 2019. No later than that date, the parties shall file a joint status report
25   apprising the Court of whether the stay should be extended or the Court should establish a
26   briefing schedule. If the parties reach a final settlement prior to that date, they shall file a


     MINUTE ORDER
     C17-0008-JCC
     PAGE - 1
 1   stipulated dismissal.

 2          DATED this 12th day of July 2019.

 3                                              William M. McCool
                                                Clerk of Court
 4
                                                s/Tomas Hernandez
 5
                                                Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-0008-JCC
     PAGE - 2
